Citation Nr: 1614406	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-39 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) (prior to April 11, 2012 and from June 1, 2012).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to January 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the case was remanded [by a Veterans Law Judge other than the undersigned] for additional development; the case has now been assigned to the undersigned.  [A temporary total (100 percent) rating has been assigned for acquired psychiatric disorder to include PTSD from April 11, 2012 through May 31, 2012 (for hospitalization, under 38 C.F.R. § 4.29).  As the maximum rating is awarded for that period, the matter of the rating for that period is moot and will not be addressed herein.]

In March 2012, the Board denied a rating in excess of 10 percent and an effective date earlier than April 15, 2008 for a shrapnel scar on the right lower leg and for a shrapnel scar on the left lower leg; because a final Board decision was rendered with regard to these issues, they are no longer a part of the current appeal and are not before the Board.  In addition, while the Veteran initiated appeals of the denials of service connection for a sinus disability and for a bilateral foot disability, he did not file a substantive appeal in these matters following the issuance of a statement of the case (SOC) in May 2015; consequently, those matters are not before the Board.  Furthermore, while the Veteran initiated an appeal of the RO's determination that a September 2014 notice of disagreement [to a July 2013 rating decision] was untimely, he did not file a substantive appeal in this matter following the issuance of a SOC in June 2015; consequently, that matter is not before the Board.

On a May 2015 VA Form 8940, the Veteran noted that he was claiming a TDIU rating due in part to his service-connected coronary heart disease (in addition to his service-connected PTSD as well as other nonservice-connected disabilities).  [A July 2013 rating decision granted service connection for coronary heart disease and assigned a 10 percent rating; however, as noted above, the Veteran's September 2014 notice of disagreement to this July 2013 rating decision (which, in pertinent part, disagreed with the 10 percent rating assigned for coronary heart disease) was not timely.]  Thereafter, a July 2015 supplemental SOC (SSOC) adjudicated the issue of entitlement to a rating in excess of 10 percent for coronary heart disease.  The Board notes that the M21-1 contains a provision stating that if a Veteran has an appeal pending on a denial of TDIU benefits, and the Veteran subsequently claims that a service-connected disability not on appeal causes unemployability (and the rating decision fails to increase the evaluation to the schedular maximum), then that disability will also be considered in appellate status, and the Veteran should be sent a SOC or SSOC regarding the evaluation of that disability.  See M21-1, Part IV, Subpart ii, Chapter 2, F.4.m.  

As noted above, VA manual provisions suggest that there will be a rating decision that addresses the claim for increase; however, no such rating decision was issued with respect to the inferred claim for a higher rating for the service-connected heart disorder.  Further, 38 C.F.R. § 19.31 states that in no case will a SSOC be used to announce decisions by the Agency of Original Jurisdiction (AOJ) on issues not previously addressed in the SOC or to respond to a notice of disagreement on newly appealed issues that were not addressed in the SOC.  See 38 C.F.R. § 19.31(a).  In the current case, the proper mechanism for appealing the initial 10 percent rating assigned for coronary heart disease would have been to file a timely notice of disagreement with the July 2013 rating decision; however, the Veteran did not successfully do so.  As such, it was improper (and a violation of 38 C.F.R. § 19.31(a)) for the July 2015 SSOC to announce a decision on the issue of an increased rating for coronary heart disease when such issue was never previously addressed in a SOC (or a rating decision).  Therefore, the Board finds that the issue of a rating in excess of 10 percent for coronary heart disease is not before the Board in appellate status at this time, and the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.



REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

At his most recent VA psychiatric examination in June 2015, the Veteran "indicated that he did participate in Vocational Rehabilitations where he sold bicy[c]les in 2010."  All VA vocational rehabilitation records, to include any VA decision awarding him such benefit, are pertinent to the current claims on appeal and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record all VA vocational rehabilitation records pertaining to the Veteran, to specifically include any decision awarding him such benefit for his alleged participation in 2010.

2.  The AOJ should ensure that all of the development sought is completed, arrange for any further development suggested by any additional evidence received (to include securing an addendum medical opinion if necessary), and then review the record and readjudicate the claims on appeal.  If either benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

